DETAILED ACTION
This action is responsive to communications: Amendment filed on 3/23/2022. 
Claims 1 – 20 are pending in the case. Claims 1, 11, and 20 are independent. 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong et al. (US 20060224997 A1), and further in view of Martinez et al. (US 20080154951 A1).
Regarding claims 1, 11, and 20:
Wong et al. teach displaying, by a device, a plurality of visual characteristics associated with an object to be embedded in a host, wherein the object represents an item (paragraph block(s) 0014);
Wong et al. teach receiving, at the device, first user input that selects at least one visual characteristic from the plurality of visual characteristics (paragraph block(s) 0014);
Wong et al. teach causing the host to be stored with the embedded object (paragraph block(s) 0014, 0015, and 0018).
Wong et al. do not explicitly teach displaying, by the device, embedding information configured that identifies the host and that instructs the object to be embedded within the host based on the at least one selected visual characteristic; receiving, at the device, second user input that identifies the host and that instructs the object to be embedded within the host; embedding, based on the second user input, the object within the host using the embedding information
Martinez et al. teach displaying, by the device, embedding information configured to embed the object within the host based on the at least one selected visual characteristic (paragraph block(s) 0069, 0074 and 0075);
Martinez et al. teach receiving, at the device, second user input that identifies the host and that instructs the object to be embedded within the host (paragraph block(s) 0069, 0074 and 0075);
Martinez et al. teach embedding, based on the second user input, the object within the host using the embedding information (paragraph block(s) 0069, 0074 and 0075); and
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the teachings of Wong et al. with the teachings of Martinez et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (network resources are known to handle digital media links by embedding HTML code), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

29.	Regarding claims 2 and 12, Wong et al. teach wherein the item comprises at least one of a text file, an image file, an audio file, a spreadsheet file, a video file, or a folder (paragraph block(s) 0014).

Regarding claims 3 and 13, Wong et al. teach wherein the object comprises an icon operative to, upon activation, initiate access to at least one of the item or information associated with the item (paragraph block(s) 0015).

Regarding claims 4 and 14, Wong et al. do not explicitly teach further comprising creating, by the device, the embedding information for display
Martinez et al. teach further comprising creating, by the device, the embedding information for display (paragraph block(s) 0074 and 0075).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the teachings of Wong et al. with the teachings of Martinez et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (network resources are known to handle digital media links by embedding HTML code), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 5 and 15, Wong et al. do not explicitly teach further comprising: displaying, by the device, a plurality of formats in which the object can be embedded in the host, wherein an individual format corresponds to a display configuration based on at least one of a device type or a component for rendering the object; and receiving, at the device, third user input that selects a format from the plurality of formats, wherein the embedding information is created based on the selected format
Martinez et al. teach further comprising: displaying, by the device, a plurality of formats in which the object can be embedded in the host, wherein an individual format corresponds to a display configuration based on at least one of a device type or a component for rendering the object; and receiving, at the device, third user input that selects a format from the plurality of formats, wherein the embedding information is created based on the selected format (paragraph block(s) 0044 – 0046).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the teachings of Wong et al. with the teachings of Martinez et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (network resources are known to handle digital media links by embedding HTML code), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 6 and 16, Wong et al. do not explicitly teach wherein the second user input that identifies the host and that instructs the object to be embedded within the host comprises inserting the embedding information into a particular location of the host
Martinez et al. teach wherein the second user input that identifies the host and that instructs the object to be embedded within the host comprises inserting the embedding information into a particular location of the host (paragraph block(s) 0074).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the teachings of Wong et al. with the teachings of Martinez et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (network resources are known to handle digital media links by embedding HTML code), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 7 and 17, Wong et al. do not explicitly teach wherein: the embedding information comprises first Hypertext Markup Language (HTML) instructions useable to render the object; and the inserting the embedding information into the particular location of the host comprises inserting the first HTML instructions into second HTML instructions useable to render the host
Martinez et al. teach wherein: the embedding information comprises first Hypertext Markup Language (HTML) instructions useable to render the object; and the inserting the embedding information into the particular location of the host comprises inserting the first HTML instructions into second HTML instructions useable to render the host (paragraph block(s) 0074 and 0075).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the teachings of Wong et al. with the teachings of Martinez et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (network resources are known to handle digital media links by embedding HTML code), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 8 and 18, Wong et al. do not explicitly teach wherein one or more of the plurality of visual characteristics includes at least one of a size or a color of the object
Martinez et al. teach wherein one or more of the plurality of visual characteristics includes at least one of a size or a color of the object (paragraph block(s) 0081).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the teachings of Wong et al. with the teachings of Martinez et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (network resources are known to handle digital media links by embedding HTML code), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 9 and 19, Wong et al. teach wherein one or more of the plurality of visual characteristics are associated with metadata to be displayed in association with the object embedded within the host, wherein the metadata includes at least one of a title of the item, a file size of the item, a type of the item, a date the item was created, access privileges for the item, or a date the item was last modified (paragraph block(s) 0014).

Regarding claim 10, Wong et al. teach wherein one or more of the plurality of visual characteristics are associated with a user interaction feature of the object embedded within the host, wherein the user interaction feature includes at least one of comments or voting (paragraph block(s) 0014 and 0018).
Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., user facing elements that enable a user to create an object (e.g., a thumbnail or icon for a photo) to be embedded in a user-identified host (e.g., a web page)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Generally, Martinez teach displaying, by the device, embedding information (link-embedding code) configured to embed the object (media links) within the host (locations in the page template) based on the at least one selected visual characteristic (identified digital content object); receiving, at the device, second user input (entered written text and the content-embedding code) that identifies the host and that instructs the object to be embedded within the host; embedding, based on the second user input, the object within the host using the embedding information (paragraph block(s) 0069, 0074 and 0075).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091. The examiner can normally be reached M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN HILLERY/Primary Examiner, Art Unit 3715